The petition for rehearing filed herein by the attorney-general is denied.
The facts and circumstances of the particular case, as we view them, were much more harsh and more advantage was taken of the defendant than in the case of Wallington, reported in People v.Schwarz and Wallington, 201 Cal. 309 [257 P. 71].
From the record in the instant case, we assume that the representative of the district attorney's office was Mr. Redwine, *Page 63 
a deputy district attorney, because immediately upon the occurrence referred to, he appeared for the district attorney's office in the matter of accepting the plea, which was obtained immediately after the statement "from one dollar up" was made.
We do not intend to enlarge and we do not believe that we have enlarged the scope of the case of People v. Schwarz andWallington, supra. In that case the defendant was guilty of a very serious crime, and her punishment therefor, in comparison with that of defendant herein, was a very mild punishment for the crime committed. In the instant case, the only crime committed by the defendant, under the admitted facts, was that he failed to give the number of his automobile after he had seen one of the parties in the other car write down the correct number of his car, which was called out to him by the only other occupant of the car, it being probably a violation of the Vehicle Act of California (Stats. 1923, p. 517, as amended), as it reads, for defendant not to have given the number to both of them in accordance with the strict technical wording of that act. We cannot see how this is comparable in any way with the crime charged against defendant Wallington in People v. Schwarz andWallington, supra.
In the instant case, this court held that under the facts and circumstances of the case, where, as shown by the admitted facts, the defendant was not guilty as charged in the information, but was only guilty, if at all, of a minor technical offense under the Vehicle Act, and where a wide discretion was vested in the trial court of fixing the punishment from one dollar up to five years in the penitentiary, that in order to exercise sound discretion or any legal discretion at all, it was necessary that the trial court should make some inquiry of some kind into the facts surrounding the commission of the offense. This not having been done by the trial court in the instant case, it is ordered that the order of the trial court refusing to set aside and vacate the judgment herein be, and is hereby reversed, and the order refusing to allow the defendant to withdraw his plea of guilty and plead not guilty is hereby ordered reversed in accordance with our decision heretofore rendered herein.
Houser, Acting P.J., and Crail, J., pro tem., concurred. *Page 64 
A petition by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on March 21, 1929.
All the Justices present concurred.